Citation Nr: 1604396	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1940 to June 1946.  He died in December 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In her April 2011 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge.  In October 2012, she withdrew her hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in February 2013 at which time it was remanded to the AOJ to obtain a medical opinion.  Another remand is necessary as it appears that the electronically stored claims file does not contain all evidence previously contained in the claims file and it is therefore unclear whether the medical opinion obtained pursuant to the February 2013 Remand was based on all relevant medical evidence.  

The record currently before the Board is electronically stored in the Veterans Benefits Management System (VBMS) (55 documents) and the Virtual VA system (22 documents).  There is no hardcopy (paper) file before the Board at present.   In February 2013 Remand, the Board referred to several items in the claims file including an April 2011 Substantive Appeal, an original December 2008 death certificate, and an amended April 2009 death certificate.  Additionally, the Veterans Appeals Control and Locator System (VACOLS) shows that there were final decisions issued by the Board with regard to appeals of the Veteran, in 2006 and 2007.  Those decisions also reference his service treatment records and documents dated shortly after service.  The record presently before the Board does not contain the death certificates or the prior Board decisions or any service treatment records or documents from shortly after service and appears to not contain other documents previously of record (the documents labeled in VBMS as service treatment records are not service treatment records).  

In January 2016 argument, the Veteran's representative stated as follows:  

The American Legion and the Board have not been provided the file.  It is obvious.  The 4 volumes that were the 2013 record have been withheld.  They were here in 2013 for the remand.  No doubt they still contain relevant and material information, just as they did then.  

The representative also raised the following argument:

The VA examination and medical opinion apparently came from an unqualified nurse.  The question is one of psychosomatic medicine.  This is part of psychiatry by definition.  Nurse [ ] is obviously neither psychiatrist nor psychologist, nor does she appear to be approved or credentialed by a reputable organization such as the American Psychosomatic Society.  It is also not clear that she had four volumes to review.  If she did, then we demand the reasons and bases they are not here now.

On remand, all documents previously of record must be located and associated with the official claims file, if possible.  If the documents are not so associated, the AOJ must inform the appellant of the state of the claims file and request that she provide any evidence, or request VA's assistance in obtaining any evidence, to support her claim.  

Given the absence of the 2013 Board Remand in the current claims file, the Board has included the explanatory text from that Remand, to the extent that it still applies, in the following paragraphs:

The Veteran died in December 2008.  His original December 2008 death certificate listed the immediate cause of his death as esophageal carcinoma.  There were no other conditions listed as contributing to the Veteran's death and it was unknown as to whether tobacco use contributed to his death.  However, an officially amended death certificate completed in April 2009 shows that posttraumatic stress disorder (PTSD) was added as a significant condition which contributed to the Veteran's death, but did not result in the underlying cause of death (esophageal carcinoma).  Also, it remained unknown whether tobacco use contributed to the Veteran's death.  There was no further explanation or reasoning provided for these conclusions.


At the time of the Veteran's death, service connection was in effect for PTSD, among other disabilities.  The appellant contends that the Veteran's PTSD contributed to his death in that it caused fatal cardiac problems and/or resulted in the use of tobacco, which in turn caused his fatal esophageal cancer.  In the alternative, the appellant contends that the fatal esophageal cancer was related to potential exposure to asbestos on Naval ships and/or ionizing radiation, to include from the detonation of nuclear bombs in Hiroshima and Nagasaki.

With respect to tobacco use, VA issued a regulation in April 2001 which reflected the statutory provision noting that a death will not be service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  However, in a 2003 opinion, VA's General Counsel held that neither 38 U.S.C.A. § 1103(a) nor 38 C.F.R. § 3.300 bars a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service.  See VAOGCPREC 6-2003. 

Further, VA's General Counsel has held that adjudicators must resolve:  (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected.  VAOGCPREC 6-2003.

In an April 2011 letter, Victoria M. Jakel, M.D. opined that the Veteran's PTSD was at least a contributing factor in the development of chronic multi-organ disorders, including his fatal esophageal carcinoma.  She reasoned that the Veteran's PTSD resulted in chronic anxiety.  As a result, she believed that he used tobacco to help calm his nerves.  Such tobacco use led to the development of both emphysema and esophageal carcinoma.  It was noted that cigarette smoking has been directly linked to esophageal carcinoma.

In December 2011, a VA clinical psychologist opined that it was not likely ("less than likely as not"/"less than a 50/50 probability) that the Veteran's PTSD or treatment for the disability contributed to the cause of his death.  This opinion was based on the fact there was no evidence demonstrating any direct relationship between PTSD and esophageal carcinoma.  The Veteran's medical problems that were evident two days prior to his death were esophageal cancer, severe aortic stenosis, depression, hypertension, hypothyroidism, and dementia.  Also, there was no evidence that any treatment, lack of treatment, or changes in treatment caused changes in the Veteran's biochemistry.  While mental health symptoms were noted as impacting his relationships with others and his environment, there was no clear evidence that his mental health symptoms had any direct relationship with the disease that resulted in his death.

The VA psychologist further explained that there was no evidence of any use of citalopram for the treatment of the Veteran's psychiatric problems.  There were no noted concerns by his providers or the attending physician regarding the impact of this medication upon his physical functioning at the end of his life.  Additionally, a discharge summary dated in December 2008 did not indicate a progression of a disease that could be attributable to a chronic state of heightened norepinephrine levels.  Rather, it was noted that the Veteran was asymptomatic for quite some time prior to the worsening of his esophageal cancer.  He had survived over 1.5 years with esophageal cancer, and only over the last several months of his life had there been a dramatic decline in functional status.  Such evidence indicated that an acute, rather than a chronic, condition contributed to his death.

A new opinion as to the nature and etiology of the Veteran's cause of death is necessary because it is unclear what records, if any, Dr. Jakel reviewed prior to her April 2011 opinion, and her opinion does not adequately address whether the Veteran's use of tobacco products as a result of his PTSD was a substantial factor in causing his fatal esophageal cancer and whether the esophageal cancer would not have occurred but for the use of tobacco products caused by PTSD.  Also, the December 2011 VA opinion does not address the Veteran's reported tobacco use or Dr. Jakel's opinion.

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. 38 C.F.R. § 3.311(a) (2015).  The term radiogenic disease means a disease that may be induced by ionizing radiation, and includes esophageal cancer.  38 C.F.R. § 3.311(b)(2).

In cases in which it is contended that exposure to ionization radiation occurred from sources other than participation in an atmospheric nuclear weapons test or occupation of Hiroshima or Nagasaki, all records pertaining to a veteran's radiation exposure in service will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing radiation, the veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for Benefits (Under Secretary) for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that a veteran's disease resulted from exposure to radiation in service, the Under Secretary shall so inform the RO of jurisdiction in writing.  The Under Secretary shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).

The appellant contends that the Veteran's fatal esophageal cancer may have been related to exposure to ionizing radiation while aboard Naval ships off the coast of Japan during the detonation of nuclear bombs in Hiroshima and Nagasaki.  Thus, the above provisions of 38 C.F.R. § 3.311 are applicable in this case and a remand is necessary to allow the agency of original jurisdiction (AOJ) to undertake the appropriate development set forth in those provisions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  It appears that the electronically stored claims file does not contain all of the evidence and other documents that were in the paper claims file at the time of the February 2013 Board Remand.  The AOJ must locate and associate with the official claims file all items previously of record.  If all items cannot be located, the AOJ must send a letter to the appellant (and her representative) informing her of the state of the claims file and requesting that she submit evidence to support her claim and/or request VA's assistance in obtaining evidence to support her claim.  

2.  The AOJ must obtain any available records concerning the Veteran's exposure to radiation in service, including any available DD Form 1141.  The locations of any ships on which he served should be identified for the time periods following the bombing of Hiroshima and Nagasaki.  All obtained records as well as all efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Once, the claims file is as complete as possible, provide it (to include any records in Virtual VA that are not also in VBMS) to the VA Under Secretary for Health to obtain an independent dose estimate of the Veteran's radiation exposure in service.

The Under Secretary shall provide an explanation of the records considered in providing the independent dose estimate.  If it is not possible to provide an independent dose estimate, the Under Secretary shall provide an explanation as to why this is so.

After any independent dose estimate has been provided by the Under Secretary for Health, the case shall be forwarded to the VA Under Secretary for Benefits for further action as appropriate under 38 C.F.R. § 3.311(c) (2015).  

3.  Then, and once the claims file is as complete as possible, provide it (to include any records in Virtual VA that are not also in VBMS) to an appropriately qualified examiner or examiners.  Such examiner(s) must be adequately qualified to address the physical disorders ("medical) oriented questions (such as whether the any coronary condition was a cause of death) as well as the mental disorders oriented questions (such as whether his PTSD had an effect on his tobacco use), as appropriate for the given requested opinion.  

In providing the opinions requested, the examiner(s) must specifically acknowledge and comment on the significance of any asbestos exposure in service, the Veteran's reported smoking history, his post-service psychiatric and cardiac problems, Dr. Jakel's April 2011 opinion, and the December 2011 opinion of the VA psychologist, as appropriate to the given requested opinion.

The examiner(s) is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such statements must be specifically acknowledged and considered in formulating any opinions.  If an examiner rejects the Veteran's or appellant's reports, the examiner must provide a reason for doing so.  (The absence of evidence of asbestos exposure or of treatment for esophageal and cardiac problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If any examiner determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

The examiner(s) must review the claims file and must accomplish the following:

(a)  An examiner with expertise in mental disorders must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD caused him to use, or increase the use of, tobacco products.  The examiner must support his or her opinion with an explanation (rationale for the opinion).  

(b)  Irrespective of the opinion with regard to the use of tobacco products, an examiner with expertise in mental disorders must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's service-connected PTSD otherwise contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death.  The examiner must support his or her opinion with an explanation (rationale for the opinion).  

(c).  If it is determined that it is at least as likely as not that the Veteran's service-connected PTSD caused him to use, or increase the use of, tobacco products, then an examiner with appropriate medical expertise must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the use of tobacco products was a substantial factor in causing his death, such that the cause of his death would not have occurred but for the use of tobacco products related to PTSD.  The examiner must support his or her opinion with an explanation (rationale for the opinion).  

(d)  An examiner with medical expertise must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's diagnosed cardiac disabilities contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death).  The examiner must support his or her opinion with an explanation (rationale for the opinion).  

(e)  If it is determined that it is at least as likely as not that any of the Veteran's diagnosed cardiac disabilities contributed significantly or materially to cause his death, then an examiner with medical expertise must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the cardiac disability had its onset in service, was related to asbestos exposure in service, or was otherwise caused by a disease or injury in service.  The examiner must support his or her opinion with an explanation (rationale for the opinion).  

(f)  If it is at least as likely as not that any of the Veteran's diagnosed cardiac disabilities contributed significantly or materially to cause his death, then an examiner with medical expertise must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a cardiac disability was caused (in whole or in part) by his service-connected PTSD.  The examiner must support his or her opinion with an explanation (rationale for the opinion).  

(g)  If it is at least as likely as not that any of the Veteran's diagnosed cardiac disabilities contributed significantly or materially to cause his death, then an examiner with medical expertise must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the cardiac disability was chronically worsened beyond its natural progression by his service-connected PTSD.  The examiner must support his or her opinion with an explanation (rationale for the opinion).  

(h)  An examiner with medical expertise must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fatal esophageal cancer had its onset in service, had its onset in the year immediately following any period of service, was caused by asbestos exposure in service, or was otherwise caused by a disease or injury in service.  The examiner must support his or her opinion with an explanation (rationale for the opinion).  

4.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




